05/13/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0460


                                      DA 20-0460
                                   _________________

 IN RE THE MARRIAGE OF:

 DAVINA ATTAR-WILLIAMS,

             Petitioner and Appellant,
                                                                      ORDER
       and

 STEVEN THOMAS WILLIAMS,

             Respondent and Appellee.
                               _________________

       On April 27, 2021, this Court returned Appellant’s opening brief for failure to
comply with M. R. App. P. 12 (1)(c), (d), and (h) and ordered Appellant to correct the brief
and file it no later than 10 days from the date of the Order. Appellant has not filed a
corrected brief in accordance with this Court’s Order.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than June 2, 2021. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to Appellant Davina Attar-
Williams personally and to all counsel of record.




                                                                              Electronically signed by:
                                                                                      Jim Rice
                                                                         Justice, Montana Supreme Court
                                                                                    May 13 2021